Order entered June 21, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-00898-CR

                       BRANDON LAWRENCE COOPER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81168-2011

                                            ORDER
       The Court REINSTATES the appeal.

       On June 11, 2013, we ordered the trial court to make findings regarding whether the

record could be supplemented with the reporter’s records of four hearings. On June 18, 2013, we

received the reporter’s records of the four hearings. Therefore, in the interest of expediting the

appeal, we VACATE the June 11, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE